DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 24 August 2021 and not repeated herein is overcome and hereby withdrawn. 
	
Specification
The disclosure is objected to because of the following informalities:

The word “succyclohexanedicarboxylic” recited in line 3 of page 3 is believed to be a misspelling of the word “cyclohexanedicarboxylic acid”.

The phrase “phtalic,acid” recited in line 5 of page 3 should be “phthalic acid”.

The word “fumare” recited in line 4 of page 5 should be “fumaric”.

The phrase “term include” recited in lines 14 of page 4 should be “terms include”.

There is an extra period at the end of line 22 of page 10.

The phrase “term include” recited in line 22 of page 14 should be “term includes”.

The phrase “terephtalic acid” recited in line 3 of page 7, line 21 of page 9, line 10 of page 10, and line 26 of page 10 should be “terephthalic acid”.

The term “0.93 g/c” recited in line 23 of page 23 should be “0.93 g/cc”.

  Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: the word “if” in line 2 should be the word “of”.  Appropriate correction is required.
Claims 12-14 and 17 are objected to because of the following informalities: the claims recite the phrase “heat sealable layer” which should be “heat-sealable layer” in order to be consistent with the rest of the claims (see claim 1 line 3). Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “having a seal initiating temperature of from 110°C to 150°C” without specifying what seal strength constitutes the initiation of sealing.  The Examiner notes that the term “seal initiation temperature” does not have a single consistent definition in the art nor does Applicant’s specification provide a specific definition for the term. With regards to how the term “seal initiation temperature” lacks a single consistent definition in the art, the Examiner points to Mesnil, Philippe et al., Seal Through Contamination Performance of Metallocene Plastomers, archived online at https://web.archive.org/web/20141222134514/http://www.guiaenvase.com/bases/guiaenvase.nsf/0/7381D4D08275908BC1256F250063FA93/$FILE/Seal%20Through%20contamination%20ExxonMobil%20-%20Presented%20at%20Tappi%20Conference.pdf on 22 December 2014 (copy provided herewith)(“Mesnil”). Mesnil recites “The Seal Initiation Temperature (SIT) is defined as the temperature at which a given seal strength (5N/24mm using method 1; 4N/15mm using method 2) is attained” (page 3 – Under “Sealing Comparison Methods’”).
Similarly, Mount, E.M., Biaxially stretched films for use in snack packaging, Woodhead Publishing, 2011 (“Mount”)(copy provided herewith) recites “Seal initiation temperature is defined as the heat sealing jaw temperature at which a specific level of seal strength is obtained…” (page 190, first full sentence).  From these recitations it is clear that the seal initiation temperature of a given polymer material is dependent on what standard (i.e. what specific seal strength is set as the initiation of sealing) is being applied which is variable. As such, without a positive recitation in the claims regarding what seal strength is considered to be the initiation of sealing the phrase “having a seal initiating temperature of from 110°C to 150°C” recited in claim 1 renders the claim indefinite. Claims 2-17 are rejected for depending from indefinite claim 1. For the purpose of examination, the Examiner will interpret any polyester layer formed from a PETG or a polyester resin which is heat sealable within the temperature range of 110 °C to 150°C  as reading on the claimed heat-sealable layer 1).  Appropriate action is required.
Claim 11 recites the phrase “preferably ethylene C4-C10 alpha olefin copolymer linear low density polyethylenes and/or” which is indefinite for two reasons.  Firstly, the use of the term “preferably” renders the claim indefinite because it is not clear if the claimed component is required to be the recited preferred component(s).  The Examiner notes that MPEP 2173.05(d) establishes that if stated in the claims, examples and preference may lead to confusion over the intended scope of the claim.  
Secondly, the phrase “ethylene C4-C10 alpha olefin copolymer linear low density polyethylenes” is confusing because it is unclear if the ethylene C4-C10 alpha olefin copolymer is a linear low density polyethylene or if in fact the ethylene C4-C10 alpha olefin copolymer and linear low density polyethylene are two distinct species and thus a comma has inadvertently been omitted between “ethylene C4-C10 alpha olefin copolymer” and “linear low density polyethylenes”.  For the purpose of examination, the Examiner will interpret any ethylene/α-olefin copolymer as reading on the claimed ethylene alpha olefin copolymers.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8. 10, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Opusko et al., US 2007/0254118 (“Opusko”)(newly cited).
Regarding claims 1, 5, and 6, Opusko discloses an oriented, coextruded multilayer packaging film comprising a first layer, a second layer, and a third layer wherein the second layer is disposed between and in contact with the first and third layers [abstract, 0008, 0115, 00116, 0126].  The first layer is formed from polylactic acid which reads on the claimed polyester-based layer 3 [0013-0015]. 
The second layer corresponds to the claimed inner layer 2. The second layer may be formed from a modified ethylene/unsaturated ester copolymer wherein the modified ethylene/unsaturated ester copolymer may be an ethylene/ethyl acrylate/maleic anhydride copolymer [0021, 0059, 0060-0062] which reads on the claimed modified ethylene/(meth)acrylate copolymer.  The modified ethylene/(meth)acrylate copolymer may be present in the second layer in amounts of at least 40 wt% [0062] which reads on the range of amounts recited in claims 1, 5, and 6.
The third layer may be formed from a polyester and therefore corresponds to the claimed polyester-based outer layer [0071, 0075-0084].  Opusko specifically calls out Eastar 6763 as a suitable polyester for the third layer [0081].  While Opusko is silent regarding the heat seal initiation temperature of Eastar 6763 is noted that Applicant’s specification indicates that Eastar 6763 is a suitable polyester for use in layer 1 of disclosed invention and appears to disclose that Eastar 6763 has a heat seal initiation temperature between 110 °C and 150 °C (see page 9 lines 25-28 of Applicant’s specification as filed).  As such, in light of Applicant’s specification there is a reasonable expectation that the Eastar 6763 taught by Opusko inherently has a heat seal initiation temperature which falls within the claimed range.  It is also noted that Opusko does not teach or suggest that the third layer is required to comprise any significant amounts of other components and therefore the heat seal initiation temperature of the third layer would be that of the resin from which it is formed (i.e. Eastar 6763).
Regarding claims 2 and 20, Opusko teaches that any of the layers, including the third layer formed from Eastar 6793, may comprise at least 50% of the total thickness of the film [0105].  Given that Eastar 6793 is a glycol modified PET resin comprising terephthalic acid residues [0148], it is evident that the teachings of Opusko encompass embodiments wherein the Eastar 6793 resin comprises at least 60 wt% of the film.  As such, the film taught by Opusko renders obvious the claimed film (see MPEP 2144.05).
Regarding claim 3, the second layer may have thickness of at least 0.1 mils (i.e. 2.54 µm) [0105] which renders obvious the claimed layer 2 thickness range.
Regarding claim 4, the disclosed film has a free shrink at 100 °C of at least 5% [0116].  While Opusko is silent regarding the free shrink at 120 °C, it logically follows that the shrinkage of the film would not be less at higher shrink temperatures.  As such, in the absence of technical reasoning or objective evidence to the contrary, the Examiner reasonably concludes that the film disclosed by Opusko would meet the claimed free shrink limitation. 
Regarding claim 7, in addition to what is described above, Opusko teaches that the second layer may comprise a blend of a modified ethylene/unsaturated ester copolymer and an unmodified ethylene/unsaturated ester copolymer [0062].  Opusko goes on to teach that both the modified ethylene/unsaturated ester copolymer and the unmodified ethylene/unsaturated ester copolymer components may be present in amounts of at least 10 wt% and at most 90 wt% [0062].  As an example of an unmodified ethylene/unsaturated ester copolymer Opusko call out ethylene/vinyl acetate copolymers [0036] and as an example of a modified ethylene/unsaturated ester copolymer Opusko teaches ethylene/alkyl acrylate/maleic anhydride copolymers [0060].  As such, the teachings of Opusko encompass embodiments in which the second layer is formed from a resin blend comprising from 10 to 90 wt% of an ethylene/vinyl acetate copolymer and 10 to 90 wt% of an ethylene/alkyl acrylate/maleic anhydride copolymer which renders obvious the claimed layer 7.
Regarding claim 8, Opusko teaches that the modified ethylene/unsaturated ester copolymer present in the second layer may be an ethylene/ethyl acrylate/maleic anhydride copolymer having an ethyl acrylate content of 27.5wt% [0060].
Regarding claim 10, Opusko teaches that the modified ethylene/unsaturated ester copolymer present in the second layer may be an ethylene/ethyl acrylate/maleic anhydride copolymer [0060].
Regarding claims 12 and 13, the third layer may comprise 100 wt% of the Eastar 6793 polyester [0071, 0081] which is an amorphous copolyester.
Regarding claim 15, Opusko teaches that the film may comprise more than three layers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Opusko as applied to claim 1 above, and further in view of Aritake et al., US 2006/0177674 (“Aritake”)(newly cited).
Regarding claim 14 , as is described above Opusko teaches a multilayer packaging film which meets the limitations of claim 1 wherein the first layer which is formed from polylactic acid reads on the claimed layer 3.  Opusko is silent regarding the first layer comprising a (semi)crystalline polyester and an amorphous polyester.
Aritake discloses a multilayer polyester packaging film comprising a layer formed from polylactic acid [abstract, 0001, 0011, 0032].  Aritake teaches that the polylactic acid layer is formed from a polylactic acid blend comprising from 0 to 15 wt% of amorphous polylactic acid and from 85 to 100 wt% of crystalline polylactic acid which provides the layer with increased impact resistance and heat resistance [0039, 0041].
Opusko and Aritake are both directed towards multilayer packaging films comprising a layer formed from polylactic acid. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Opusko with the teachings of Aritake by forming the first layer (corresponding to claimed layer 3) from a polylactic acid blend comprising from 0 to 15 wt% of amorphous polylactic acid and from 85 to 100 wt% of crystalline polylactic acid with the expectation of providing a layer having increased impact resistance and heat resistance. The resulting layer would have read on the claimed layer 3 wherein the range of amounts of amorphous and crystalline polyester (i.e. polylactic acid) present in the layer renders obvious the range of amounts claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Opusko as applied to claim 1 above, and further in view of Forloni, US 2010/0224529 (“Forloni”)(newly cited).
Regarding claim 17, as is described above Opusko teaches a multilayer packaging film which meets the limitations of claim 1 wherein the third layer may be formed from Eastar 6763 which reads on the claimed heat-sealable layer.  Opusko is silent regarding the third layer being coated with an antifog coating.
Forloni discloses a multilayer polyester packaging film comprising [abstract, 0001, 0024, 0026, 0029].  Forloni teaches coating the surface layers of the film with an anti-fogging coating [0044-0045]. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Opusko with the teachings of Forloni by coating the surface layers (including the third layer) with an anti-fogging coating with the expectation of producing a film which resists fogging.  The resulting third layer would have read on the claimed heat-sealable layer.

Claims 1-3, 5, 7-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al., WO 2015/066570 (“Broadus”) in view of the Technical Data Sheet for Eastar Copolyester 6763 published online by Eastman Chemical Co. on 11 April 2016 and archived at https://web.archive.org/web/20160613204005/http://ws.eastman.com
/ProductCatalogApps/PageControllers/ProdDatasheet_PC.aspx?Product=71040786&sCategoryName=Generic on 13 June 2016 (“Eastman”)(copies provided herewith) (both references are newly cited).
Brown et al., US 2020/0316924 (“Brown”) is relied upon as an evidentiary reference for claim 9. Uto et al., US 2016/0001530 (“Uto”) is relied upon as an evidentiary reference for claim 16.  
Regarding claim 1, Broadus discloses a coextruded multilayer film comprising an outer first polyester layer (i), a second layer (ii), and a third layer (iii) wherein the third layer (iii) disposed between layers (i) and (ii) [abstract, 0012, 0013, 0082, claim 26]. The film is useful for food packaging applications [0087, claim 26].  The first polyester layer (i) may be formed from an amorphous polyester [0041].  The first polyester layer (i) corresponds to the claimed heat sealable layer 1). 
The second layer may be formed from, inter alia, polyethylene naphthalate or polytrimethylene terephthalate [0012] which are both polyesters and therefore read on the claimed polyester-based layer 3).  The third layer may be formed from a blend consisting of 5 to 40 wt% of a styrene-based polymer and 60 to 95 wt% of an acrylate polymer [0019, 0020] wherein the acrylate polymer may be, inter alia, ethylene/butyl acrylate copolymer [0035]. As such, the third layer reads on the claimed inner layer 2) wherein the ethylene/butyl acrylate copolymer of the blend reads on the claimed ethylene/(meth)acrylate copolymer. 
Broadus is silent regarding the polyester resin of the first polyester layer (i) having a specific sealing initiation temperature.  
Eastman discloses an amorphous polyester resin which has good melt strength, excellent clarity, and excellent toughness and which is useful for food packaging applications (page 1). 
Broadus and Eastman are both directed towards food packaging food packaging comprising a polyester resin component. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the Eastar copolyester 6763 taught by Eastman as the amorphous polyester in the first polyester layer (i) of the film of disclosed by Broadus in order to take advantage of the copolyester’s good melt strength, excellent clarity, and excellent toughness. The resulting first polyester layer (i) would have read on the claimed heat-sealable layer 1). 
While modified Broadus is silent regarding the heat seal initiation temperature of Eastar 6763 is noted that Applicant’s specification indicates that Eastar 6763 is a suitable polyester for use in layer 1 of disclosed invention and appears to disclose that Eastar 6763 has a heat seal initiation temperature between 110 °C and 150 °C (see page 9 lines 25-28 of Applicant’ specification as filed).  As such, in light of Applicant’s specification there is a reasonable expectation that the Eastar 6763 taught by modified Broadus has a heat seal initiation temperature which falls within the claimed range.  It is also noted that modified Broadus does not teach of suggest that the third layer is required to comprise significant amounts of other components and therefore the heat seal initiation temperature of the first polyester layer would be that of the resin from which it is formed (i.e. Eastar 6763).
Regarding claim 2, Broadus teaches that the outer polyester layer (i.e. the first polyester layer (i)) comprises at least 60 wt% of the film [0043]. As such, modified Broadus reasonably teaches a film in which at least 60 wt% of the film is formed from Eastar 6763 which is a glycol-modified PET resin and therefore reads on the claimed polyester or terephthalic acid.
Regarding claim 3, the film taught by Broadus may have a thickness of from 0.7 to 10 mils [0046] (i.e. from about 17.8 to 254 microns) which renders obvious the claimed thickness range of between 3 and 100 microns (see MPEP 2144.05).
Regarding claims 5 and 7, as noted above, Broadus teaches that the third layer may be formed from a blend consisting of 5 to 40 wt% of a styrene-based polymer and 60 to 95 wt% of an acrylate polymer [0019, 0020] wherein the acrylate polymer may be, inter alia, ethylene/butyl acrylate copolymer [0035]. The ethylene/butyl acrylate copolymer reads on the ethylene (meth)acrylate copolymer recited in claims 5 and 7. Additionally, Broadus teaches that the styrene-based polymer may be a styrene-ethylene-butylene-styrene copolymer (i.e. SEBS) which reads on the polyolefin recited in claim 6.   The range of amounts of acrylate polymer and SEBS in the blend read on the ranges of amounts recited in claims 5 and 7.
Regarding claim 8, Broadus teaches an example of an ethylene/butyl acrylate used in the composition of the third layer wherein the ethylene/butyl acrylate comprises 18wt% of butyl acrylate [00223, Table 1].  
Regarding claims 9 and 11, in addition to what is described above, Broadus also teaches an embodiment of the film in which the third layer comprises from 5 to 95 wt% of styrene-based polymer and from 5 to 95 wt% of a modified polyolefin [0012-0015, 0023].  Broadus goes on to teach that the modified polyolefin is an anhydride linear low density polyethylene [0059, 0075].  As an example of an anhydride linear low density polyethylene Broadus calls out Amplify GR216 from Dow [00223, Table 1].  Brown serves as evidence that Amplify GR216 from Dow is an ethylene/octene copolymer which reads on the claimed ethylene/α-olefin copolymer.
Regarding claims 12, 15, and 16, Broadus teaches that the film may comprise more than 3 layers [0111] as recited in claim 15.  Additionally, since Broadus does not teach or suggest that the second layer (ii) is required to be formed from a resin blend or a composition comprising multiple components, modified Broadus reasonably teaches or suggests a second layer which consists of polyethylene naphthalate or polytrimethylene terephthalate. It is noted that the second layer (ii) is opposite to the first polyester layer (iii) as recited in claim 12. Uto serves as evidence that polyethylene naphthalate is a crystalline polyester [0119].
Regarding claim 13, since Broadus does not teach or suggest that the first polyester layer (i) is required to be formed from a resin blend or a composition comprising multiple components, modified Broadus reasonably teaches or suggest a first polyester layer (i) which consist of Eastar 6763 which meets the limitations of the claim.
	
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2013/0095371 to Zaikov et al. – discloses a multilayer, extruded film comprising a core layer which is disposed between an upper and lower skin layer  [abstract, 0002, 0007, 0038-0040, Fig. 1].  The core layer is formed from a glycol modified PET resin and the skin layers may be formed from a polyester resin [0010, 0025, 0055].  An adhesive layer may be disposed between the core layer and the skins layer wherein the adhesive layer may be formed from an acrylate resin [0062, 0063].

· US 2014/0127437 to Malfait et al. – discloses a heat sealable, coextruded multilayer film comprising (in order) a heat sealing layer (1), a gas barrier layer, and a barrier layer (3) [abstract, 0001, 0038, 0041-0054, Fig. 1].  The heat sealing layer (1) may be formed from a glycol-modified PET resin (i.e. PETG) [0051-0052, claim 5]. As a suitable PETG Malfait discloses Eastar 6763 [0074, 0076, 0091, 0093].

Response to Arguments
Applicant’s arguments filed 19 November 2021 with respect to claims 1-17 and 20 have been considered but are moot in light of the new grounds of rejection set forth below which were necessitated by the amendment made to independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782